Citation Nr: 0424875	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1979 to February 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 RO decision.  
 
The veteran offered testimony before the undersigned Veterans 
Law Judge at hearing held in January 2004.    

(The now reopened claim of service connection is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the veteran and his 
representative if further action is required on his part.)  



FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for PTSD.  

2.  The additional evidence received since the March 2000 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence submitted since the March 2000 rating decision 
is new and material; thus, the claim of service connection 
for PSTD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection.  

As will be discussed hereinbelow, the Board finds that new 
and material evidence has been submitted and that the claim 
should be reopened.  The Board, further, finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  


Whether new and material evidence has been received to reopen 
the 
veteran's claim for entitlement to service connection for 
PTSD

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
construction; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
veteran's injury or disability, even where it would not be 
enough to grant a claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran is seeking service connection for PTSD.  He 
asserts that he is currently experiencing anxiety, nightmares 
and social isolation as a result of being diagnosed with 
PTSD.  In particular, he has submitted evidence showing that 
he has been diagnosed with PTSD.  

In a prior decision dated in September 1999, the Board denied 
the veteran's claim of service connection for PTSD.  In 
December 1999, the veteran filed a motion to reconsider the 
denial of service connection for PTSD that was later denied 
in February 2000.  

The veteran subsequently attempted to reopen his claim.  This 
claim was most recently adjudicated in a March 2000 rating 
decision in which the RO determined that new and material 
evidence had not been submitted to reopen the claim.  

The RO noted that the veteran had been treated and diagnosed 
by his caseworker, not a medical professional who was 
qualified to diagnose PTSD.  That decision was not appealed 
within one year, and became final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for PTSD subsequent to the March 200 
rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

Thereafter, in February 2002, the veteran submitted a 
psychiatric evaluation from his psychiatrist.  The 
psychiatrist noted his review of the veteran's past 
psychiatric treatment and hospitalization records and his 
diagnosis of PTSD and bipolar disorder.  

In addition, the record reflects that the veteran underwent a 
VA examination in November 2002 for the specific purpose of 
determining whether he had PTSD.  The examiner indicated that 
testing had revealed him to have a bipolar disorder, not 
otherwise specified.  

However, the examiner noted the need to validate the 
veteran's report of active duty experiences and stressors in 
order to complete "a more coherent and appropriate PTSD-
related examination.  

The Board finds that this evidence bears substantially upon 
the specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim of service connection 
for PTSD.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

In January 2004, the veteran testified at a personal hearing.  
He reported having a continuity of symptomatology since 
service, and the record contains independent competent 
medical evidence of a possible link between his current PTSD 
and in-service stressors.  The record also contains lay 
statements, VA and private medical evidence that support the 
claim of service connection.   

The veteran testified to receiving treatment for his PTSD 
from the various VA Medical Centers (VAMC); however, he did 
not specify any dates of treatment.  

Also, it appears that the veteran has received treatment for 
his PTSD from a private psychiatrist.  The record contains a 
February 2002 psychiatric evaluation but there are 
outstanding private treatment records that could be relevant 
to the veteran's claim.  The RO should obtain a comprehensive 
list of any psychiatric treatment for the veteran from VA and 
non-VA healthcare providers then take the necessary steps to 
obtain any outstanding evidence.  

The Board notes that, while the record contains some VA and 
non-VA medical evidence, it is clear that there are 
outstanding records that have not been associated with the 
veteran's claims file.  In this case, VA is obligated to 
obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Also, the veteran has testified to some degree of 
participation in covert operations that involved Turkey and 
Iran.  While the veteran's DD Form 214 reflects no overseas 
or foreign service, the RO should attempt to verify the 
veteran's claimed stressors that may have arisen from these 
events.  

Further, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
all clinical records referable to 
treatment received by the veteran for 
PTSD or other psychiatric disorders.  All 
VA medical records also should be 
obtained in this regard, to include 
VAMC's in Richmond, Virginia, Altoona, 
PA, Martinsburg, WV, and Washington, DC 
dated from 1980 to the present.  

2.  The RO should attempt, to include 
through contact with the National 
Personnel Records Center St. Louis, 
Missouri, to obtain the veteran's 
personnel records.  

3.  The RO should also take appropriate 
action to contact the veteran in order to 
have him provide detailed information 
about his claimed stressor event(s) in 
service.  

4.  Based on the response of the veteran 
to the request for stressor information, 
the RO should take all indicated action 
to refer the case to the appropriate 
service agency in order verify the 
reported stressor event(s).  

5.  Then, the RO should then make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the appropriate examination(s) 
in order to determine the nature and 
likely etiology of the claimed PTSD.  The 
claims folder should be made available to 
the examiner(s) for review.  The 
examination report, or an addendum to the 
report, should reflect that such a review 
was made.  All indicated testing should 
be performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has a current 
psychiatric disability, to include PTSD, 
that is related to any in-service 
stressors or other disease or injury in 
service.  The examiner should identify 
all stressor events that support the 
diagnosis of PTSD, if any.  The rationale 
for all opinions expressed and 
conclusions reached should be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If any benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



